Citation Nr: 0908669	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-34 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1965 to August 1967.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2006 
rating decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In January 2009, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005) and the regulations implementing it apply in 
the instant case.  While the notice provisions of the VCAA 
appear to be satisfied, the Board is of the opinion that 
further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the 
facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

In the Veteran's November 2005 PTSD stressor statement (and 
further substantiated by J. H. B. (Assistant Squad Leader of 
the Veteran's platoon) in a buddy statement, he contends that 
on January 25, 1966, while stationed at a base camp in An 
Khe, S. Vietnam, a C-123 aircraft crashed on the side of the 
mountain outside the base camp.  He stated that he was part 
of the crew assigned to go and recover bodies.  He indicated 
that there were 4 Air Force crew members and 42 members of 
A/2/7, and that there were no survivors.  The Veteran stated 
that he and his fellow comrades recovered 25 body bags full 
of body parts.  J. H. B. also indicated that such information 
was on file at the Army Records center in Springfield, 
Virginia.

In February 2006, the RO sent a request to the U. S. Army and 
Joint Services Records Research Center (JSRRC) to search the 
alleged incident.  A May 2006 letter was sent to the Veteran 
informing him that they were waiting for a response.  

The Veteran's psychiatric disability picture is clouded by a 
history of alcohol dependence.  On October 2006 VA 
examination, the examiner noted that the Veteran did not meet 
criteria for PTSD, specifically stating that "although he 
did experience traumatic events during his service in Vietnam 
and does have nightmares about those events, his other 
symptoms of avoidance and hyperarousal are subthreshold and 
not of the severity usually seen in PTSD."  The axis I 
diagnosis was alcohol dependence.

In the November 2006 rating decision, the RO informed the 
Veteran that as he did not have a PTSD diagnosis, no further 
development would be conducted for a stressor for such.

Postservice private records from Cornerstone Psychiatric 
Services dated from January to August 2007 show diagnosis and 
treatment for PTSD.

At the January 2009 Travel Board hearing, the Veteran 
reiterated, through testimony, the January 25, 1966 crash.  
He also identified another potentially verifiable stressor.  
He stated that his friend and fellow military police officer 
R. G. (see page 5 of the hearing transcript) died in December 
1966 when shrapnel hit him in the chest.

As the Veteran has a current PTSD diagnosis, and as the 
location and approximate time frames for the alleged stressor 
events are known, such events are eminently capable of being 
verified or found to not have occurred as alleged.  The Board 
finds that an exhaustive search to verify such stressors must 
be completed.  If the alleged stressor events are verified, 
the matter of sufficiency of the stressor to support a 
diagnosis of PTSD would then be a medical question.



Accordingly, the case is REMANDED for the following:

1.	Follow up the February 2006 request to 
the U. S. Army & Joint Services Records 
Research Center (JSRRC), and any other 
appropriate agency, for stressor 
verification (including verification of 
the stressor events alleged by the 
Veteran, i.e., the January 25, 1966 
crash and the newly identified stressor 
the death of fellow soldier R. G. (see 
page 5 of hearing transcript)).  If 
sufficient information is not provided 
by the Veteran, arrange for further 
development, as needed.  He must 
cooperate in this matter by providing 
any further identifying information 
necessary for this development to 
proceed.

2.	If (and only if) the alleged stressor 
event in service is verified, the 
RO/AMC should arrange for the Veteran 
to be  afforded a VA psychiatric 
evaluation to determine whether he has 
PTSD based on such stressor(s).  The 
Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination.  The examination and the 
report thereof must be in accordance 
with DSM-IV.  If PTSD is not diagnosed, 
the examiner should explain why the 
Veteran does not meet the criteria for 
this diagnosis.  The examiner must 
explain the rationale for all opinions 
given.

3.	The RO/AMC should then re-adjudicate 
the claim.  If it remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
give the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




